UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2308


RELIASTAR LIFE INSURANCE COMPANY,

                     Plaintiff - Appellee,

              v.

JOHN B. LASCHKEWITSCH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:13-cv-00210-BO)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Hutson Brit Smelley, MCDOWELL
HETHERINGTON LLP, Houston, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John B. Laschkewitsch appeals the district court’s order denying his Fed. R. Civ.

P. 60(a), (b)(4) motion. We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis, deny leave to strike the pro se

supplemental brief, deny the motion to dismiss the appeal in part, deny the motion for

affirmative relief from judgment, and affirm for the reasons stated by the district court.

Reliastar Life Ins. Co. v. Laschkewitsch, No. 5:13-cv-00210-BO (E.D.N.C. Oct. 12,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            2